UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4557


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOEL ELIAS GONZALEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:15-cr-00084-MR-DLH-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joel Elias Gonzalez pled guilty, pursuant to a written plea agreement, to

distributing methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2012).

The district court sentenced Gonzalez to 151 months’ imprisonment, at the bottom of his

advisory Sentencing Guidelines range. Pursuant to Anders v. California, 386 U.S. 738

(1967), Gonzalez’s counsel has filed a brief certifying that there are no meritorious

grounds for appeal, but questioning whether the district court correctly calculated

Gonzalez’s criminal history category. Although informed of his right to do so, Gonzalez

has not filed a pro se supplemental brief. We affirm.

       We review the reasonableness of Gonzalez’s sentence for abuse of discretion.

United States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015). In determining procedural

reasonableness, we consider whether the district court properly calculated the Guidelines

range, allowed the parties to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) (2012) factors, and sufficiently explained the selected sentence. Gall v. United

States, 552 U.S. 38, 49-51 (2007). “In assessing the district court’s calculation of the

Guidelines range, we review its legal conclusions de novo and its factual findings for

clear error,” finding clear error only if “on the entire evidence[,] [we] [are] left with the

definite and firm conviction that a mistake has been committed.” United States v. Cox,

744 F.3d 305, 308 (4th Cir. 2014).

       Anders counsel first challenges the district court’s imposition of three criminal

history points for Gonzalez’s 1999 Illinois obstruction of justice conviction, on the basis

that Gonzalez actually served less time than indicated in the presentence investigation

                                             2
report.     This claim is without merit because courts are to look to the term of

imprisonment imposed—not the amount of time the defendant actually served—in

assessing criminal history points for a prior conviction. U.S. Sentencing Guidelines

Manual § 4A1.2 cmt. n.2 (2015) (“[C]riminal history points are based on the sentence

pronounced, not the length of time actually served.”). Because the sentence imposed

“exceed[ed] one year and one month,” the district court properly assessed three criminal

history points for this conviction. USSG § 4A1.1(a).

          Counsel also raises the issue of whether the district court erred in awarding one

criminal history point for Gonzalez’s 2011 reception of a North Carolina prayer for

judgment continued (PJC) for communicating threats. We conclude that the district court

did not err in this regard because Gonzalez admitted guilt for the offense and diversionary

dispositions resulting from a finding or admission of guilt are awarded one point. See

USSG §§ 4A1.1(c), 4A1.2(f); Smith v. Gilchrist, 749 F.3d 302, 305 n.2 (4th Cir. 2014)

(“Under North Carolina law, prayer for judgment continued is one of several ways in

which a court may direct that judgment be handled following a conviction by verdict or

guilty plea.” (internal quotation marks omitted)).

          In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Gonzalez, in writing, of the right to

petition the Supreme Court of the United States for further review. If Gonzalez requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then



                                              3
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Gonzalez.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                           4